Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “the polarizing plate is configured to be able to be provided in either the irradiation optical system or the reception optical system” is unclear.  An element can be defined by what it is configured to do.  However, in this case, the bounds of that are indefinite.  It would not be obvious or known to one ordinary skill in the art to understand the structural requirements for the polarizing plate “to be able to be provided”.  The limitation contains too many words causing confusion.  Claim limitations should be clearly and positively recited.  Unless the polarizing plate is actually connected with the irradiation or reception optical then the structural relationship between the parts is unclear. For the purposes of examination, the limitation is interpreted that the polarizing plate “is provided in either the irradiation optical system or the reception optical system”.  Clarification is required. 
The balance of claims are rejected for failing to correct the claims upon which they depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ygartua U.S. Patent #10,551,166.
With respect to claim 1, Ygartua discloses an optical measurement comprising:
An irradiation optical system configured to irradiate a measurement subject with irradiation light that includes a plurality of wavelengths (Col.6, l 55-61)
A reception optical system configured to receive measurement light that is transmission light or reflection light travelling from the measurement subject as a result of the measurement subject being irradiated with the irradiation light (Col.7, 34-60)
A polarizing plate (Col.7, l 37-40)
Wherein the polarizing plate is configured to be able to provided in either the irradiation optical system or the reception optical system (Col.7, 37-40, polarizing element 124, Figure 4)

With respect to claims 2 and 3, Ygartua discloses all of the limitations as applied to claim 1. In addition, Ygartua discloses:
The polarizing plate is fixedly provided in only one of the irradiation optical system and the reception optical system (Figure 4, polarizing element 124 on the reception optical system)
An adjustment unit configured to be able to adjust a direction in which an absorption axis of the polarizing plate extends in a plane that intersects a light path of the irradiation light or a light path of the measurement light (Col.7, l 39-41, Col.10, l 22-38)

With respect to claim 4, Ygartua discloses all of the limitations as applied to claim 1.  In addition, Ygartua discloses:
A step of irradiating a measurement subject with irradiation light that includes a plurality of wavelengths by using the irradiation optical system (Figure 11, step 402)
A step of receiving measurement light that is transmission light or reflection light travelling from the measurement subject as a result of the measurement subject being irradiated with the irradiation light by using the reception optical system (Figure 11, step 403)
Wherein, in the step of irradiating the measurement subject with the irradiation light or the step of receiving the measurement light, the measurement subject is irradiated with the irradiation light passing through a polarizing plate, or the measurement light passing through a polarizing plate is received (Figure 4, Col.7, l 26-33)

With respect to claims 5 and 6, Ygartua discloses all of the limitations as applied to claims 4.  In addition, Ygartua discloses:
Wherein the polarizing plate is fixedly provided in only one of the of the irradiation optical system and the reception optical system (Figure 4, polarizing element 124 on the reception optical system)
A step of calculating a film thickness of the measurement subject based on a result of receiving the measurement light in each of cases where directions in which a absorption axis of the polarizing plate extends in a plane that intersects a light path of the irradiation light or the measurement light are different (Figure 11, step 405, Col.14, l 1-4, Col.10, l 42-48, rotates polarization around the optical axis, therefore the direction of polarization intersects the light path)

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hidaka U.S. Patent #11,193,882 and Berger U.S. Patent #5,343,293 disclose thickness measuring devices and methods that use a polarizer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877